Case 4:20-cv-03620 Document 14 Filed on 08/11/21 in TXSD Page 1 of 7
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                August 11, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       ROBERT YOUNG,                    § CIVIL ACTION NO.
       (TDCJ–CID #498872)               § 4:20–cv–03620
                  Petitioner,           §
                                        §
                                        §
              vs.                       § JUDGE CHARLES ESKRIDGE
                                        §
                                        §
       BOBBY LUMPKIN,                   §
                Respondent.             §

                       MEMORANDUM ON DISMISSAL

            The motion for summary judgment by Respondent Bobby
       Lumpkin is granted. Dkt 8. The petition for a writ of habeas corpus
       brought by Petitioner Robert Young is dismissed for failure to
       exhaust administrative remedies. Dkt 1.
                1. Background
            Young was convicted of possession of cocaine on
       December 13, 1988 in the 344th Judicial District Court of
       Chambers County, Texas, in cause number 6593. He’s serving a
       twenty-five-year sentence and is eligible for mandatory
       supervision. Dkt 8-2 at 2. Inquiry to the Texas Department of
       Criminal Justice reveals that Young was released on parole in
       October 1990, which was revoked in April 2005. He was then
       again released on parole in October 2007, which itself was
       revoked in October 2016. His maximum expiration date is
       April 28, 2032.
            Young here challenges prison disciplinary proceeding
       number 20200182085. Dkt 1 at 5. In that regard, he was notified
       on April 27, 2020, that he was being charged with the prison
       disciplinary offense of threatening to inflict harm on an officer.
       Dkt 9-2 at 3. The disciplinary hearing officer found Young guilty
       three days later. The officer assessed punishment as loss of
Case 4:20-cv-03620 Document 14 Filed on 08/11/21 in TXSD Page 2 of 7




       commissary and recreational privileges for forty-five days; a
       reduction in line class from state-approved trusty line 2 to line 1;
       and loss of 180 days of good-time credits. Dkt 9-2 at 3.
            Young submitted grievance number 2020114700 as his
       Step 1 grievance on May 1, 2020. He complained there that he
       hadn’t threatened an officer. It was denied on May 20, 2020.
       Dkt 9-1 at 6. Young then filed his Step 2 grievance on May 29,
       2020. He complained there that he wasn’t allowed to call
       witnesses. It was denied on July 30, 2020. Id at 4.
            Young filed his federal petition on October 22, 2020. He
       contends that his disciplinary conviction is void because the
       disciplinary hearing officer didn’t call defense witnesses.
       See Dkt 1 at 6. Lumpkin moves for summary judgment based on
       failure to exhaust administrative remedies. Dkt 8.
                 2. Legal standard
            Rule 56(a) of the Federal Rules of Civil Procedure provides
       that summary judgment is appropriate when the pleadings and
       evidence on file show that no genuine issue exists as to any
       material fact and that the moving party is entitled to judgment as
       a matter of law. See also Trent v Wade, 776 F3d 368, 376 (5th Cir
       2015). The Supreme Court holds that “the substantive law will
       identify which facts are material.” Anderson v Liberty Lobby, Inc,
       477 US 242, 248 (1986); see also Nola Spice Designs LLC v Haydel
       Enterprises, Inc, 783 F3d 527, 536 (5th Cir 2015).
            The scope of federal review on habeas corpus is limited by the
       “intertwined doctrines” of both exhaustion and procedural
       default. Bledsue v Johnson, 188 F3d 250, 254 (5th Cir 1999). These
       are intertwined because a failure to exhaust may also result in
       procedural default.
            As to exhaustion. The Anti-Terrorism and Effective Death
       Penalty Act of 1996 requires that a person in custody pursuant to
       the judgment of a state court generally must exhaust available
       state remedies prior to filing a petition for a writ of habeas corpus
       in federal court. This exhaustion requirement “is not
       jurisdictional, but reflects a policy of federal-state comity . . .
       designed to give the State an initial opportunity to pass upon and
       correct alleged violations of its prisoners’ federal rights.” Carty v


                                           2
Case 4:20-cv-03620 Document 14 Filed on 08/11/21 in TXSD Page 3 of 7




       Thaler, 583 F3d 244, 253 (5th Cir 2009) (internal citations omitted,
       alteration in original).
            Title 28 USC § 2254(b) provides:
                 (1) An application for a writ of habeas corpus
                 on behalf of a person in custody pursuant to the
                 judgment of a State court shall not be granted
                 unless it appears that—
                 (A) the applicant has exhausted the remedies
                 available in the courts of the State; or
                 (B)(i) there is an absence of available State
                 corrective process; or
                 (ii) circumstances exist that render such process
                 ineffective to protect the rights of the applicant.
                 (2) An application for a writ of habeas corpus
                 may be denied on the merits, notwithstanding
                 the failure of the applicant to exhaust the
                 remedies available in the courts of the State.
                 (3) An applicant shall not be deemed to have
                 exhausted the remedies available in the courts
                 of the State, within the meaning of this section,
                 if he has the right under the law of the State to
                 raise, by any available procedure, the question
                 presented.
            Texas state courts won’t entertain habeas corpus challenges to
       prison disciplinary proceedings. Ex parte Palomo, 759 SW2d 671,
       674 (Tex Crim App 1988), citing Ex parte Brager, 704 SW2d 46
       (Tex Crim App 1986). And so the Fifth Circuit requires state
       prisoners desiring to challenge prison disciplinary decisions to
       instead exhaust the TDCJ’s two-step administrative grievance
       procedures. The Fifth Circuit describes the TDCJ process as “a
       detailed, complex and carefully thought-out program” that is
       designed “to facilitate the filing of grievances and assure their
       prompt, dispassionate investigation.” Wright v Hollingsworth,
       260 F3d 357, 358 (5th Cir 2001); see also Johnson v Johnson,
       385 F3d 503, 515 (5th Cir 2004) (citation omitted) (outlining two-
       step grievance procedure).



                                          3
Case 4:20-cv-03620 Document 14 Filed on 08/11/21 in TXSD Page 4 of 7




            Step 1 requires the inmate to present an administrative
       grievance at his unit within fifteen days from the date of the
       complained-of incident. The inmate should then receive a
       response from the unit official. Step 2 then requires the inmate
       to appeal within fifteen days if unsatisfied with the response,
       which is handled at the state level. Johnson, 385 F3d at 515. A
       prisoner must raise any pertinent issue in both steps of the
       grievance procedure in order to file suit in federal court. Ibid,
       citing Wright, 260 F3d at 358. The Fifth Circuit acknowledges that
       this is a “strict approach,” under which “mere ‘substantial
       compliance’ with administrative remedy procedures” isn’t
       enough to exhaust properly. Dillion v Rogers, 596 F3d 260, 268
       (5th Cir 2010) (citations omitted).
            The Fifth Circuit recognizes exceptions to the exhaustion
       requirement. But such exceptions “are appropriate where the
       available administrative remedies either are unavailable or wholly
       inappropriate to the relief sought, or where the attempt to
       exhaust such remedies would itself be a patently futile course of
       action.’” Fuller v Rich, 11 F3d 61, 62 (5th Cir 1994), quoting
       Hessbrook v Lennon, 777 F2d 999, 1003 (5th Cir 1985). Such
       exceptions to the exhaustion requirement only apply “in
       ‘extraordinary circumstances,’” with the federal petitioner
       bearing “the burden of demonstrating the futility of
       administrative review.” Fuller, 11 F3d at 62, quoting DCP Farms v
       Yeutter, 957 F2d 1183, 1189 (5th Cir), cert denied, 506 US 953
       (1992) (exhaustion as to claims under Administrative Procedures
       Act); see also Gardner v School Board Caddo Parish, 958 F2d 108, 112
       (5th Cir 1992).
            As to procedural default. If a petitioner fails to exhaust state
       remedies (or to satisfy an exception to exhaustion) and the state
       court would find the claims procedurally barred, then “there is a
       procedural default for purposes of federal habeas.” Coleman v
       Thompson, 501 US 722, 735 n 1 (1991). Thus, in line with the text
       of § 2254(b)(2), a district court reviewing the claims of a habeas
       petitioner who fails to satisfy the exhaustion requirement may
       dismiss the action on either procedural-default grounds or on the
       merits. Trevino v Davis, 829 F3d 328, 341 (5th Cir 2016). This
       means that procedural default functions as a “corollary to the


                                           4
Case 4:20-cv-03620 Document 14 Filed on 08/11/21 in TXSD Page 5 of 7




       habeas statute’s exhaustion requirement,” similarly constricting
       the scope of federal review on habeas corpus. Dretke v Haley,
       541 US 386, 392–93, (2004); see also Coleman, 501 US at 729.
             Procedural default occurs “when a prisoner fails to exhaust
       available state remedies and the court to which the petitioner
       would be required to present his claims in order to meet the
       exhaustion requirement would now find the claims procedurally
       barred.” Williams v Thaler, 602 F3d 291, 305 (5th Cir 2010),
       quoting Bagwell v Dretke, 372 F3d 748, 755 (5th Cir 2004). The
       Fifth Circuit holds, “Federal habeas review of procedurally
       defaulted claims is barred ‘unless the prisoner can demonstrate
       cause for the default and actual prejudice as a result of the alleged
       violation of federal law, or demonstrate that failure to consider
       the claims will result in a fundamental miscarriage of justice.’”
       Hughes v Quarterman, 530 F3d 336, 341 (5th Cir 2008), quoting
       Coleman, 501 US at 750.
                  3. Analysis
             Petitions for a writ of habeas corpus from prisoners proceeding
       pro se aren’t held to the same stringent and rigorous standards as
       are pleadings filed by lawyers. Hernandez v Thaler, 630 F3d 420,
       426 (5th Cir 2011, per curiam) (citations omitted). But that doesn’t
       relax the exhaustion requirement that is mandated by law.
             Young’s asserted ground for habeas corpus relief is that the
       disciplinary hearing officer didn’t allow him to call witnesses at
       the disciplinary hearing. Dkt 1 at 6. But in his Step 1 grievance,
       Young alleged only that he didn’t threaten a prison officer.
       Dkt 9-1 at 5–6. It was in his Step 2 grievance that he first
       complained of the denial of witnesses. Id at 3–4. As such, Young
       didn’t raise his denial-of-witnesses claim in both steps.
             Young hasn’t demonstrated (and nothing otherwise
       suggests) that he’s met his burden to establish that the
       administrative remedies either are unavailable or wholly inappropriate
       or that any attempt to exhaust those remedies would be patently
       futile. To the contrary, such remedies are plainly available and
       appropriate to address his complaint. Young has instead simply
       failed to give the TDCJ requisite notice of his claims and proper
       opportunity to resolve the issues he now raises in federal court.


                                           5
Case 4:20-cv-03620 Document 14 Filed on 08/11/21 in TXSD Page 6 of 7




            The claim is now procedurally defaulted, as it is well beyond
       the time within which the claim could be timely presented under
       the administrative grievance process. And again, Young hasn’t
       demonstrated (and nothing otherwise suggests) that any excuse
       exists permitting review of his claim at this juncture.
            Respondent is entitled to summary judgment.
                 4. Certificate of appealability
            Rule 11 of the Rules Governing Section 2254 Cases requires
       a district court to issue or deny a certificate of appealability when
       entering a final order that is adverse to the petitioner. A certificate
       of appealability will not issue unless the petitioner makes “a
       substantial showing of the denial of a constitutional right.”
       28 USC § 2253(c)(2). This requires a petitioner to demonstrate
       “that reasonable jurists would find the district court’s assessment
       of the constitutional claims debatable or wrong.” Slack v
       McDaniel, 529 US 473, 484 (2000) (citation omitted). Where the
       court denies relief based on procedural grounds, the petitioner
       must show that “jurists of reason would find it debatable whether
       the petition states a valid claim of the denial of a constitutional
       right,” and that they “would find it debatable whether the district
       court was correct in its procedural ruling.” Ibid.
            The Court finds that jurists of reason wouldn’t debate
       whether any procedural ruling in this case was correct. As such,
       Young hasn’t made the necessary showing to obtain a certificate
       of appealability.
            A certificate of appealability will be denied.
                 5. Conclusion
            The motion by Respondent Bobby Lumpkin for summary
       judgment is GRANTED. Dkt 8. The pleadings and state-court
       records show that Petitioner Robert Young hasn’t exhausted his
       administrative remedies.
            The petition for a writ of habeas corpus brought by Petitioner
       Robert Young under 28 USC § 2254 is DISMISSED WITHOUT
       PREJUDICE. Dkt 1.
            A certificate of appealability is DENIED.
            Any other pending motions are DENIED AS MOOT.


                                            6
Case 4:20-cv-03620 Document 14 Filed on 08/11/21 in TXSD Page 7 of 7




          SO ORDERED.
          Signed on August 11, 2021, at Houston, Texas.


                                 ________________________
                                 Hon. Charles Eskridge
                                 United States District Judge




                                      7
